Citation Nr: 1210794	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





REMAND

The Veteran served on active duty from May 1 to July 15, 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

On review, it appears that the record is not complete.  Specifically, the electronic record found in "Virtual VA" contains three rating decisions, dated in June 2009, May 2010, and July 2011; however, the claims associated with these decisions have not been made part of the record.  Moreover, the May 2010 decision references the Veteran's service personnel records, which have not been associated with the claims folders that were made available to the Board.  The July 2011 decision references "additional personnel records," treatment records from Weatherford Hospital, and treatment records from the VA Medical Centers (VAMC) in Oklahoma City and Muskogee, Oklahoma, none of which has been made available for appellate review.  Because it appears that a significant portion of the record has not been associated with the claims folders or made part of the electronic record, the matter must be remanded so that all outstanding records can be obtained.  

The Veteran underwent VA spine and genitourinary examinations in April 2011.  In each case, the examiner found that the Veteran's spine and genitourinary examinations were neither caused or made worse by his period of active service in part because there was no evidence of trauma or injury to the back or genitals during service.  However, the Veteran has consistently reported an injury to the back and genitals sustained in a fall in the shower during his period of service.  He  is competent to report such injuries.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In light of the competent evidence of injuries to the back and genitals during service, the Board finds that the matters should be referred to the April 2011 examiner, if available, for clarification of her opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding records referenced in June 2009, May 2010, and July 2011 rating decisions, including service personnel records, VA treatment records, and private treatment records.  

2.  After the aforementioned development is completed, the issues should be referred to the April 2011 examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is requested to provide a detailed explanation for her conclusions that the Veteran's back disability and sexual dysfunction are not traceable to his period of active military service in light of his competent reports of an injury to the back and spine.  For all disorders that are not congenital defects, the examiner should state whether it is at least as likely as not (probability of 50 percent or greater) that the fall described by the Veteran resulted in his current disability.  With respect to all congenital conditions, the examiner should advise whether each is capable of improvement or deterioration.  See VAOPGPREC 82-90.  If any disability or congenital disease (one capable of improvement or deterioration) is found to exist, the examiner should comment on whether it is at least as likely as not (probability of 50 percent or greater) that the disease was caused or made worse by the Veteran's military service.  The examiner should cite to the record and/or medical authority to support the opinion.  

The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

3.  After the above has been completed, readjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


